Supreme Court




       In the Matter of Rosemary A. Macero.                 No. 2013-7-M.P.



                                          ORDER


       This matter came before the Court at its conference on February 14, 2013, pursuant to
a petition for reinstatement to the practice of law submitted in accordance with Article III,
Rule 16 of the Supreme Court Rules of Disciplinary Procedure. The petitioner, Rosemary A.
Macero, was suspended from the practice of law for one year by order of this Court on
September 21, 2011.      On January 13, 2013, she filed her petition for reinstatement as an
inactive member of the bar.
       Disciplinary Counsel conducted an investigation to determine whether there is any
evidence that the petitioner does not presently possess the requisite moral fitness to resume
the practice of law in this state. It was the recommendation of Disciplinary Counsel that the
petition be granted.
       The petitioner appeared before this Court with counsel. After review of the petition,
the report and recommendation of Disciplinary Counsel, and the representations of the
petitioner and her counsel, we deem that the petition should be granted.
       Accordingly, the petitioner, Rosemary A. Macero, is hereby reinstated to the practice
of law in this state as an inactive member of the bar.
       Entered as an Order of the Court this 15th Day of February, 2013.



                                              By Order,


                                              __________/s/_________________
                                                    Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Rosemary A. Macero.

CASE NO:            No. 2013-7-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   February 15, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:   Lauren E. Jones, Esq.

                    For Respondent: David Curtin, Esq.
                                    Chief Disciplinary Counsel